Review under article 78 of the Civil Practice Act of a determination made by the Commissioner of Education of the State of New York which dismissed an appeal from a determination removing petitioner-appellant as custodian and engineer of public schools of New York City made by the Board of Education of that city. The Board found petitioner delinquent as follows: (1) incompetency and inefficiency; (2) insubordination and by use of abusive language to an assistant superintendent; (3) like conduct and language to the superintendent; (4) for illegally possessing a loaded revolver. The evidence does not sustain the findings as to the illegal possession of the revolver. It appears that within a brief period petitioner will be eligible for retirement. His discharge in view thereof seems harsh. Disciplinary measures are necessary because of the three charges which were sustained. In view of the dismissal of the fourth charge and the early date of possible retirement we are remitting the matter to the Commissioner of Education for further consideration as to the punishment. Determination modified and matter remitted to the Commissioner of Education for further consideration, without costs. All concur.